UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-17085 PEREGRINE PHARMACEUTICALS, INC. (Exact name of Registrant as specified in its charter) Delaware 95-3698422 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 14282 Franklin Avenue, Tustin, California 92780-7017 (Address of principal executive offices) (Zip Code) (714) 508-6000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer o Accelerated Filer ý Non- Accelerated Filero Smaller reporting company o (Do not check if a smaller reporting company) Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Noý As of March 1, 2010, there were 51,445,960 shares of common stock, $0.001 par value, outstanding. PEREGRINE PHARMACEUTICALS, INC. FORM 10-Q FOR THE QUARTER ENDED JANUARY 31, 2010 INDEX PART I - FINANCIAL INFORMATION Page No. Item 1. Consolidated Financial Statements (unaudited): Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations 3 Condensed Consolidated Statements of Cash Flows 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Company Overview 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II - OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3. Defaults upon Senior Securities 48 Item 4. Submission of Matters to a Vote of Security Holders 48 Item 5. Other Information 48 Item 6. Exhibits 48 SIGNATURES 49 The terms “we,” “us,” “our,” “the Company,” and “Peregrine,” as used in this Report on Form 10-Q refers to Peregrine Pharmaceuticals, Inc. and its wholly owned subsidiary, Avid Bioservices, Inc. NOTE REGARDING REVERSE STOCK SPLIT On October 16, 2009, we filed a Certificate of Amendment to our Certificate of Incorporation with the Secretary of State of the State of Delaware to effect a reverse split of our common stock at a ratio of one-for-five.The reverse stock split was effective at the close of business on October 16, 2009.All fractional shares created by the reverse stock split were rounded up to the nearest whole share.All historical share and per share amounts have been adjusted to reflect the reverse stock split, however, we have not adjusted the prior year balance sheet. PART I - FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (unaudited) PEREGRINE PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS JANUARY 31, APRIL 30, Unaudited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Trade and other receivables, net Government contract receivables Inventories, net Debt issuance costs, current portion Prepaid expenses and other current assets Total current assets PROPERTY: Leasehold improvements Laboratory equipment Furniture, fixtures and office equipment Less accumulated depreciation and amortization ) ) Property, net OTHER ASSETS: Debt issuance costs, less current portion Other assets Total other assets TOTAL ASSETS $ $ 1 PEREGRINE PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (continued) JANUARY 31, APRIL 30, Unaudited LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued clinical trial site fees Accrued legal and accounting fees Accrued royalties and license fees Accrued payroll and related costs Notes payable, current portion and net of discount Deferred revenue Deferred government contract revenue Customer deposits Other current liabilities Total current liabilities Notes payable, less current portion and net of discount Other long-term liabilities Commitments and contingencies STOCKHOLDERS' EQUITY: Preferred stock-$0.001 par value; authorized 5,000,000 shares; non-voting; none issued - - Common stock-$0.001 par value; authorized 325,000,000 shares; outstanding– 50,903,404 and 45,537,711, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to unaudited condensed consolidated financial statements 2 PEREGRINE PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended January 31, Nine Months Ended January 31, Unaudited Unaudited Unaudited Unaudited REVENUES: Contract manufacturing revenue $ Government contract revenue License revenue - - Total revenues COSTS AND EXPENSES: Cost of contract manufacturing Research and development Selling, general and administrative Total costs and expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE): Interest and other income Interest and other expense ) NET LOSS $ ) $ ) $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING: Basic and Diluted BASIC AND DILUTED LOSSPER COMMON SHARE $ ) $ ) $ ) $ ) See accompanying notes to unaudited condensed consolidated financial statements 3 PEREGRINE PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended January 31, Unaudited Unaudited CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Share-based compensation Amortization of discount on notes payable and debt issuance costs Amortization of expenses paid in shares of common stock - Loss on disposal of property - Changes in operating assets and liabilities: Trade and other receivables, net ) Government contract receivables ) Inventories, net ) Prepaid expenses and other current assets Accounts payable ) Accrued clinical trial site fees ) Accrued payroll and related costs ) Deferred revenue ) Deferred government contract revenue ) Customer deposits ) ) Other accrued expenses and current liabilities ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Property acquisitions ) ) Proceeds from sale of property - Increase in other assets ) - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock, net of issuance costs of$660,000 - Proceeds from issuance of notes payable, net of issuance costs of $469,000 - Principal payments on notes payable and capital leases ) ) Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ SCHEDULE OF NON-CASH INVESTING AND FINANCING ACTIVITIES: Fair market value of warrants issued in connection with notes payable $
